DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-2, 6 objected to because of the following informalities:  
Claim 1 line 2, change “providing a matrix for a dental treatment comprising:” to “providing a matrix for a dental treatment, the matrix comprising:”
Claim 1, line 16 change “a cavity” to “the cavity”. 
Claim 2, line 1 change “givingal” to “gingival”.
Claim 6, line 2 change “a gripping portion” to “the gripping portion”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 2-3 recites “at least a portion of the facial member of a light transmissive material”, it is unclear if applicant is stating that the facial member is a part of a light transmissive material additional component or if a portion of the facial member includes a light transmissive material. For the purpose of examination, in view of the specification, the limitation is interpreted as a portion of the facial member includes or comprises a light transmissive material. 
Claim 1 recites the limitation "the facial material" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination this limitation is interpreted as the facial member. 
Claims 2-10 are rejected based on claim dependency on claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kassel (US 5,114,341) in view of Hansen et al (US 2018/0280116). 
Regarding claim 1, Kassel discloses a method for repairing a tooth (abstract, discloses a method and apparatus for use in restoration procedures for teeth) comprising: 
providing a matrix (10) for a dental treatment (specifically restoration of teeth as seen in figure 1, col 5, line 49-53 discloses a dentist or technician selecting a matrix) comprising: 
a facial member (form portion 14) for covering a tooth (see figure 1), at least a portion of the facial member of a light transmissive material (where  col 3, lines 35-40 disclose the matrix is made from a clear material, such as polyester film which permits curing of photosensitive compounds with visible light) and at least a portion the facial material configured to cover the tooth such that a cavity is created between the facial member and the tooth (see figure 5, where the inner surface 18 of the form portion 14 is spaced a part from the tooth sufficiently to create a mold space for restoration material 32, further disclosed in col 3, lines 45-57) ; and, 
first and second tab members (wings 16) disposed on opposite sides of the facial member (see figure 4), each of the first and second tab members extending outward (see figure 4 and col 4, lines23-25) and of a thickness for frictionally fitting between the covered tooth and each of the respective adjacent teeth to maintain the matrix in place (col 4, lines 29-31 and col 36-40 which discloses the thickness being sufficient to permit insertion interproximal and the dimensions being equal to or less than the proximal surface of the tooth meaning if it is equal to the dimensions it would create a friction fit when inserted); and, at least a portion of each of the first and second tab members (16) including a cut-out portion (notch 35) configured for seating the matrix at the gum (see figure 5 and col 4, lines 39-40 which discloses the notch accepting the gingiva), and allowing the matrix to be moved about the gum to adjust the dimensions of the cavity (col 4, lines 39-43 discloses the adjustment of the intermediate portion 30 to align the form portion properly), at a first end of the tab member (16), each of the first and second tab members (16) configured for being bent inward, such that each second end of the tab member forms a gripping portion which when moved adjusts the dimensions of the cavity (col 4, lines 8-15, discloses the wings being flexible along a proximal surface of the tooth into a desired angle, as seen in figure 6, and enables adjustment of the form portion to a desired fit to the tooth); 
placing the matrix (10) over a tooth to form a cavity between the tooth and the facial member (col 5, lines 53-60 positioning the wings interproximal and the flange subgingival creating the cavity seen in the figures 5-6); 
bending the first and second tab members (16) inward to surround the tooth (see figure 6 and col 6, lines 10-19 discloses the wings being pulled together and affixed); 
placing a curable material into the cavity (col 6, lines 5-8 discloses the introduction of the restorative material in a desired or suitable manner); and, 
curing the curable material to form a veneer on the tooth (col 7, lines 22-25 disclose curing the restorative material after it being positioned correctly on the tooth creating a restorative coating/veneer).
Kassel fails to disclose the portion of the facial member that forms the cavity is includes at least one aperture.
Hansen teaches a matrix (mold body component 211) with a facial member (mold body 212) forming a cavity (par 45) and includes at least one aperture (ports 226) for the purpose of delivering a restorative dental material to a cavity (par 46). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kassel to include at least one aperture in the facial member which forms the cavity as taught by Hansen for the purpose of providing an easy and low mess injection port for delivery of the restorative dental material into the cavity.
Regarding claim 2, Kassel/Hansen disclose the claimed invention as set forth above in claim 1. Kassel further discloses the facial member (14) includes a gingival edge (tapered flange 20); and, the method additionally comprises placing the gingival edge into contact with the tooth below the gum line (col 4, lines 16-21 discloses placement of the flange underneath the gingiva). Hansen further teaches the placement of the aperture (226) on an end opposite the portion of the facial member adjacent the gingiva (see figures 8-9) for the reasons set forth). 
Regarding claim 3, Kassel further discloses removing the matrix from the tooth (col 7, line 1 and line 30 discloses removing the matrix).
Regarding claim 4, Kassel further discloses the curing is performed by applying light to the curable material (col 7, line 23-29 discloses the restorative material being light curable and the use of light to cure the restoration).
Regarding claim 5, Kassel further discloses the curable material is an Ultra Violet (UV) light curable material and the light applied to the UV curable material includes UV light (col 7, 58-27 discloses the passage of ultraviolet light for curing the restorative material).
Regarding claim 6, Kassel further discloses the bending the first and second tab members inward includes bending the second ends of each of the tab members outward to form a gripping portion for the matrix (see figure 6 and col 6, lines  which discloses that the wings are bent together and affixed symmetrically, and then placed together via the adhesive material at the ends creating an area that can be gripped), and, moving the matrix at the gripping portion to adjust the dimensions of the cavity and control the thickness of the veneer (col 6, lines 25-30 disclose the movement of the wings being used to change the shape of the restorative material and space between the forming portion and the surface of the tooth).
Regarding claim 7, Kassel further discloses the moving the matrix at the gripping portion to adjust the dimensions of the cavity includes causing the matrix to pivot about the gums on opposite sides of the tooth to adjust the dimensions of the cavity (col 4, lines 39-43 disclose the adjustment of the form portion by angling the free end changing the dimensions of the cavity).
Regarding claim 8, Kassel/Hansen disclose the claimed invention as set forth above in claim 1. Kassel discloses the placement of a restorative material within the cavity of the matrix using any suitable manner (col 6, lines 5-8 discloses the introduction of the restorative material in a desired or suitable manner). Hansen further teaches placing the curable material into the cavity includes injecting the curable material into the cavity (par 23-24).
As both Kassel and Hansen disclose methods of placing a dental material within a cavity (col 6, lines 5-8 of Kassel and par 23-24 of Hansen), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute the non-specific method of introducing the restoration material of Kassel with the method of placement that includes injection of the material into the cavity of Hansen to achieve the predictable result of introduction of the restoration material in a controlled manner to minimize waste and mess. 
Regarding claim 10, Kassel further discloses the bending the first and second tab members (16) inward to surround the tooth creates at least one of a palatal shell for upper teeth or a lingual shell for lower teeth for building missing portions of the tooth (see figure 1).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kassel et al in view of Hansen et al as applied to claim 8 above, and further in view of Clark (US 2009/0208896).
Regarding claim 9, Kassel/Hansen disclose the claimed invention as set forth above in claim 8, but fails to disclose the injecting the curable material into the cavity includes injecting under pressure to eliminate air bubbles and air gaps in the curable material.
However, Clark discloses the injection of curable material into a cavity under pressure to eliminate air bubbles and gaps (par 55).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kassel/Hansen to have the injecting the curable material into the cavity includes injecting under pressure to eliminate air bubbles and air gaps in the curable material as disclosed by Clark for the purpose of applying a smooth material to the surface of the tooth with improved aesthetic. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./            Examiner, Art Unit 3772                                                                                                                                                                                            /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772